Case 20-21595-GLT        Doc 528    Filed 07/20/21 Entered 07/20/21 14:57:03      Desc Main
                                   Document      Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                       ) Case No. 20-21595-GLT
                                              ) Chapter 11
 Majestic Hills, LLC,                         ) Related Dkt. Nos. 332, 334, 455, 456, 487
                                              ) 522, 524, 526, 527
                                              ) Hearing Date: 07/22/21 @ 1:30 p.m.
                        Debtor.               ) Document No.

                                          AGENDA

 Time and Date of Hearing:           July 22, 2021, at 1:30 p.m. (prevailing Eastern Time)

 Location of Hearing:                The Honorable Gregory L. Taddonio
                                     United States Bankruptcy Court for the Western District
                                     of Pennsylvania via Zoom video conference

 Prerequisites:                      Parties or counsel of record who intend to participate
                                     in the hearing shall make arrangements as directed
                                     by Judge Taddonio’s Modified Procedures for Remote
                                     Participation    (http://www.pawb.uscourts.gov/judge-
                                     taddonios-video-Conference-hearing-information) no
                                     later than 4:00 p.m. on the business day prior to the
                                     hearing.

 I.     Matters Adjourned, Continued, or Withdrawn

        1.     No Matters Scheduled.

 II.    Uncontested Matters

        1.     No Matters Scheduled.

 III.   Status Conference

        1.     No Matters Scheduled.

 IV.    Contested Matters

        1.     Amended Disclosure Statement to Accompany Second Amended Chapter
               11 Liquidating Plan Dated July 2, 2021 [Dkt. No. 522]
               i.    Responding Documents
                     a.      Response of the Committee to Disclosure Statement to
                             Accompany Second Amended Chapter 11 Liquidation Plan
                             Dated July 2, 2021 [Dkt. No. 524]
Case 20-21595-GLT       Doc 528    Filed 07/20/21 Entered 07/20/21 14:57:03    Desc Main
                                  Document      Page 2 of 2



                    b.      Objection of NVR, Inc. and North Strabane Township to
                            Debtor’s Amended Disclosure Statement to Accompany
                            Second Amended Chapter 11 Liquidating Plan [Dkt. No. 526]

             ii.    Suggestion & Comments
                    a.   The Debtor has met and conferred with Counsel for the
                         Committee. The Committee provided the Debtor with
                         proposed edits and additions to resolve the Committee’s
                         concerns.
                    b.   The Debtor intends to file a Clean and Redlined version of the
                         amended/modified Plan and Disclosure Statement on July 20,
                         2021 to reflect the changes and additions the Debtor agreed
                         to make.
                    c.   The Debtor requests that the Court approves the Disclosure
                         Statement and schedule a hearing on the Confirmation of the
                         Plan.

       2.    Objection to Claim of NVR, Inc. d/b/a Ryan Homes [Dkt. No. 332]
             i.    Responding Documents
                   a.      Response of NVR, Inc. to Debtor’s Objection to Claim [Dkt.
                           No. 455]

       3.     Objection to Claim of North Strabane Township [Dkt. No. 334]
              i.   Responding Documents
                   a.      Response of North Strabane Township to Debtor’s Objection
                           to Claim [Dkt. No. 456]


                                                Respectfully submitted,


 Dated: July 20, 2021                           BY: /s/ Donald R. Calaiaro
                                                Donald R. Calaiaro, Esquire
                                                PA I.D. #27538
                                                dcalaiaro@c-vlaw.com
                                                CALAIARO VALENCIK
                                                938 Penn Avenue, Suite 501
                                                Pittsburgh, PA 15222-3708
                                                (412) 232-0930

                                                Counsel for the Debtor, Majestic Hills, LLC
